2020 WI 87

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2020AP131-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Ann T. Bowe, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Ann T. Bowe,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST BOWE

OPINION FILED:         November 24, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                             2020 WI 87
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.    2020AP131-D


STATE OF WISCONSIN                                 :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Ann T. Bowe, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
           Complainant,                                              NOV 24, 2020
      v.                                                                Sheila T. Reiff
                                                                     Clerk of Supreme Court
Ann T. Bowe,

           Respondent.




      ATTORNEY     disciplinary         proceeding.             Attorney         publicly

reprimanded.


      ¶1   PER CURIAM.         We review the report of Referee Robert

E.    Kinney   which      concluded     that        Attorney        Ann     T.        Bowe's

professional     misconduct      warrants      a       public     reprimand.            The

referee    further     recommends       that       the     full     costs        of    this

proceeding, which are $6,482.86 as of September 1, 2020, be

assessed against Attorney Bowe.

      ¶2   No appeal has been filed from the referee's report and

recommendation,      so   we   review   the    matter        pursuant       to    Supreme
Court Rule (SCR) 22.17(2).          Upon consideration of the referee's
                                                                       No.    2020AP131-D



report, the parties' stipulation, and the record in this matter,

we agree that a public reprimand is an appropriate sanction for

Attorney Bowe's misconduct.               We also require her to pay the full

costs of this proceeding.

       ¶3       Attorney       Bowe     was   admitted       to   practice       law      in

Wisconsin in 1980 and practices in Milwaukee.                         In 1993 she was

the subject of a consensual private reprimand.                         The misconduct

at issue in that case involved neglecting two matters for the

same client; failing to keep the client reasonably informed; and

making      a     misrepresentation           to      the    Board      of    Attorneys

Professional          Responsibility.             Private   Reprimand      No.    1993-24

(electronic           copy     available      at      https://compendium.wicourts.

gov/app/raw/000110.html).                In 2011, Attorney Bowe was publicly

reprimanded for misconduct consisting of failing to act with

reasonable diligence and promptness; failing to advise the court

of a jurisdictional defect; filing a certificate of compliance

with statutory requirements which contained false information;

having ex parte communications with the court; and making a
false statement to a tribunal.                    In re Disciplinary Proceedings

Against Bowe, 2011 WI 48, 334 Wis. 2d 360, 800 N.W.2d 367.

       ¶4       On January 22, 2020, the Office of Lawyer Regulation

(OLR)    filed        a    complaint    alleging      two   counts    of     misconduct.

Attorney Bowe filed an answer on February 25, 2020.                          On July 2,

2020, the OLR filed an amended complaint which also alleged two

counts of misconduct.                 On July 3, 2020, the OLR and Attorney

Bowe    filed     a       stipulation    whereby     she    agreed    that    the      facts
alleged     in     the       amended    complaint      formed     a   basis      for    the
                                              2
                                                                                  No.    2020AP131-D



imposition of a public reprimand.                         The following facts are taken

from the stipulation and the amended complaint.

          ¶5    On December 6, 2016, L.W., Jr. was charged with hiding

a corpse in a Dodge County case.                              The charge arose from the

death of S.D., L.W.'s girlfriend and his first cousin.                                        S.D.'s

body was found in L.W.'s vehicle, which was parked in the garage

of    a    house       owned    by    L.W.     in       which    M.J.,    L.W.'s        biological

mother, resided.

          ¶6    On December 6, 2016, M.J. was charged with harboring

or aiding a felon which was related to L.W.'s case.

          ¶7    On     December       8,    2016,       the     circuit    court         in   L.W.'s

criminal case ordered conditions of his bond that included him

having no direct contact with M.J. or the immediate family of

the    victim.           In    addition,       L.W.       was    to   have    no        third-party

contact         with    those        persons    except          through      an     attorney      or

investigator.

          ¶8    On December 14, 2016, S.J., S.D.'s biological father,

filed a wrongful death action against L.W.                                S.J. and M.J. are
biological siblings.

          ¶9    At the preliminary hearing in L.W.'s criminal case,

held on December 22, 2016, the court found probable cause and

bound L.W. over for trial.                      An arraignment was scheduled for

February 15, 2017.

          ¶10   On     January        20,    2017,        the     Dodge      County       District

Attorney filed an Information in the L.W. case charging first-

degree intentional homicide-domestic abuse modifier; hiding a


                                                    3
                                                         No.   2020AP131-D



corpse; incest; and two counts of possession of a firearm by a

felon.

    ¶11     On February 14, 2017, Attorney Jason Richard on behalf

of S.J. and the estate of S.D., filed a motion for a temporary

restraining order in the wrongful death action restraining L.W.

and/or his agents from transferring or dissipating any of L.W.'s

assets, real or personal.

    ¶12     The   arraignment   in       L.W.'s   criminal     case    was

rescheduled several times and ultimately was set for June 8,

2017.

    ¶13     On February 17, 2017, in the wrongful death action,

the circuit court granted the temporary injunction restraining

L.W. and/or his agents from transferring or dissipating assets

for 90 days, with the exception of allowing the expenditure of

up to $150,000 for legal fees.           The circuit court issued its

findings of fact and conclusions of law on February 24, 2017.

That meant the temporary injunction would expire on or about May

25, 2017.     Attorney Richard did not request a hearing to renew
the temporary restraining order when it expired.

    ¶14     On May 26, 2017, Attorney Bowe met with L.W. at the

Dodge County jail, at which time L.W. and Attorney Bowe signed a

representation    agreement.    Attorneys    Donna   Kuchler   and    Aaron

Nelson had been representing L.W. in his criminal case up to

that point.

    ¶15     On May 29, 2017, L.W. sent a letter to Attorney Bowe

in which he stated that the statements by witnesses with respect
to the gun possession charges were "highly inconsistent" and
                                     4
                                                                  No.   2020AP131-D



that DNA evidence on the guns was "inconclusive."                  L.W. said the

charge of hiding a corpse was vague and there was "no prelim or

showing proof of any probably cause to restrain his liberty."

L.W. also wrote there was "no standing for a tenant or guest to

override sole owner's consent or challenge of a search" which

referred to M.J. and M.V., who were living at the house owned by

L.W., where M.J. resided and where the corpse was found.                       L.W.

concluded the letter by saying that "A good position we are in

Ann is I am a Pre-trial detainee held in violation of U.S.

Constitution.    Pre-arraigned at that!"

    ¶16    On May 31, 2017, Attorney Bowe deposited $149,397.81

into her trust account.          These were funds belonging to L.W.,

which were obtained from Attorney Kuchler.

    ¶17    On June 2, 2017, Attorney Bowe met with L.W. at the

Dodge County jail.       During that meeting L.W. signed a motion for

substitution    of   counsel,   which         substituted    Attorney   Bowe    and

Attorney Michael Steinle for Attorneys Kuchler and Nelson.

    ¶18    On   June    3,   2017,   at       L.W.'s   request,   Attorney     Bowe
wrote the following trust account checks from L.W.'s funds:

    M.J.   (L.W.'s     mother)                 $ 3,000.00
    M.J.   (L.W.'s     grandmother)            $ 1,000.00
    D.M.   (L.W.'s     cousin)                 $ 1,197.81
    D.P.   (D.M.'s     daughter)               $   200.00
    S.J.   (S.D.'s     father)                 $10,000.00
    T.J.   (S.D.'s     mother)                 $ 7,500.00
    G.C.   (L.W.'s     friend)                 $ 2,500.00
    ¶19    At the time Attorney Bowe wrote the checks, she knew

that S.J. and T.J. were S.D.'s parents.                     S.J. and T.J. were
potential State witnesses.           Attorney Bowe also knew that M.J.

                                          5
                                                                    No.       2020AP131-D



was   a   co-defendant    in    a   criminal         case   and   was    a    potential

witness against L.W. in his criminal case.

      ¶20   On June 3, 2017, L.W. telephoned D.M. to ask him to

pick up checks from Attorney Bowe's law office.                    D.M. was out of

state at the time and instructed his daughter, D.P., to go to

Attorney Bowe's law office to retrieve the checks.                      D.P. went to

Attorney Bowe's law office that day and Attorney Bowe gave her

checks made out to D.P., D.M., S.J., and T.J.                       D.P. left the

check for T.J. at D.M.'s house and he subsequently gave that

check to T.J.

      ¶21   On June 3, 2017, L.W. also telephoned G.C. to ask her

to pick up checks from Attorney Bowe's law office.                      G.C. went to

Attorney Bowe's law office that day and Attorney Bowe gave her

checks made out to G.C., M.J., and M.J. (L.W.'s grandmother).

      ¶22   On June 8, 2017, a motion hearing was held in L.W.'s

criminal    case,   at    which        time    the    circuit     court       dismissed

Attorneys    Kuchler     and   Nelson     and    allowed     Attorneys        Bowe    and

Steinle to serve as L.W.'s co-counsel.                       The arraignment was
rescheduled for July 20, 2017.

      ¶23   On   June    8,    2017,    L.W.    signed      Attorneys        Bowe's   and

Steinle's fee agreement.               L.W. agreed to pay a flat fee of

$100,000 for representation in the criminal case.                       Attorney Bowe

wrote a trust account check in the amount of $50,000, dated

June 2, 2017, payable to Attorney Steinle for his half of the

flat fee.

      ¶24   On or about June 13, 2017, T.J. notified the Dodge
County District Attorney's Office that she had received a check
                                          6
                                                                No.    2020AP131-D



for $7,500 from Attorney Bowe's law office and that S.J. had

received a similar check for $10,000.

    ¶25    On June 27, 2017, Attorneys Bowe and Steinle met with

L.W. at the Dodge County jail.

    ¶26    On July 10, 2017,         Attorney Steinle filed a motion to

withdraw   from    representing       L.W.,     citing     a    breakdown        in

communication.

    ¶27    On   July   14,   2017,    the   district     attorney      filed    an

"other acts" motion and a motion to disqualify Attorney Bowe in

L.W.'s criminal case based on a conflict of interest likely to

result in ineffective assistance of counsel.               The "other acts"

motion identified S.J., T.J., and M.J. as State witnesses.                       In

the motion, the district attorney argued:

    The transfer of large amounts of money to State
    witnesses is designed to influence their testimony and
    their cooperation with the State in its prosecution.
    It is most telling that the mother and father of the
    victim are in receipt of the largest sums of money.
    The next largest documented amount is to his mother
    who is a witness to the events surrounding the
    homicide. All three are witnesses against him.
    ¶28    On   July   17,   2017,   Attorney    Steinle       was    allowed    to

withdraw from representing L.W.

    ¶29    On July 13, 2017, Attorney Bowe wrote a trust account

check payable to cash for $250.             L.W. had instructed Attorney

Bowe to deposit this amount into the account of an incarcerated

female friend.     On July 17, 2017, Attorney Bowe wrote a trust

account check payable to cash for $5,000.                On August 4, 2017,
she wrote a trust account check payable to cash for $2,500.                     The


                                      7
                                                                   No.     2020AP131-D



checks totaled $7,500, which is the fee amount L.W. and Attorney

Bowe agreed that Attorney Bowe had earned out of the $50,000

flat fee.

      ¶30    On July 20, 2017, a motion hearing in L.W.'s criminal

case was held, at which time Attorney Bowe was provided copies

of   the    "other        acts"   motion   and    motion   to     disqualify      her.

Attorney     Bowe    agreed       to   withdraw   from   L.W.'s    case,    and    the

circuit court allowed her to do.

      ¶31    In     the    stipulation,     Attorney     Bowe   agreed     that   her

conduct in writing checks on behalf of L.W. to potential state

witnesses carried a significant risk that her representation of

L.W. would be materially limited by her personal interests.

      ¶32    By     entering       into    the    stipulation,     Attorney       Bowe

admitted the following counts of misconduct alleged in the OLR's

amended complaint:

      Count 1: By issuing checks from her trust account to
      potential State witnesses against her client, Attorney
      Bowe violated SCR 20:1.7(a)(2).1

      Count 2: By making three trust account checks payable
      to cash, Attorney Bowe violated SCR 20:1.15(f)(2)a.2

      1   SCR 20:1.7(a)(2) provides:

           (a) Except as provided in par. (b), a lawyer
      shall not represent a client if the representation
      involves a concurrent conflict of interest.      A
      concurrent conflict of interest exists if:

           (2) there   is  a   significant  risk  that   the
      representation of one or more clients will be
      materially limited by the lawyer's responsibilities to
      another client, a former client or a third person or
      by a personal interest of the lawyer.

                                            8
                                                                     No.    2020AP131-D



    ¶33     The parties state that the stipulation did not result

from plea bargaining.           Attorney Bowe represents that she fully

understands   the     allegations;        that     she    fully     understands        the

ramifications should this court impose the stipulated level of

discipline; that she fully understands her right to contest the

matter; that that she fully understands her right to consult

with counsel and that she has consulted with counsel; that her

entry into the stipulation is made knowingly and voluntarily;

that she has read the amended complaint and the stipulation and

her entry into the stipulation represents her decision not to

contest the allegations in the amended complaint or the level

and type of discipline sought by the OLR's director.

    ¶34     The referee agreed that by issuing checks from her

trust account to potential State witnesses in L.W.'s criminal

case,   Attorney      Bowe      engaged       in    conduct       that     created       a

significant    risk      that    her   representation         of    L.W.       would    be

materially    limited      by    her   personal      interest.           The    referee

commented    that   at    a     July   14,    2020       hearing,    Attorney      Bowe
explained the reason for writing the checks.                  Attorney Bowe said

L.W. had settled a large personal injury case and had a large

amount of money at his disposal.                   She said at the time the

criminal charges were filed, there were various actions seeking

to freeze or seize those funds.                    She said at the time L.W.

    2  SCR 20:1.15(f)(2)a. provides:    "No withdrawal of cash
shall me made from a trust account or from a deposit to a trust
account.    No check shall be made payable to "Cash."        No
withdrawal shall be made from a trust account by automated
teller or cash dispensing machine."

                                          9
                                                                     No.       2020AP131-D



retained her in the criminal case none of those actions had been

successful, but L.W. feared that he would soon not have access

to that money and while he still had it he wanted to make gifts

to a number of people, using her to disburse the funds.                                The

referee     commented,    "one       need       not   dwell     on       the    possible

hypothetical problems that this could have created; the details

of this case are living proof that this was a bad idea."                               The

referee said to Attorney Bowe's credit, she realized she could

not defend against the district attorney's motion to remove her

from the case and she immediately stepped aside.                           The referee

noted that Attorney Bowe's counsel commented that Attorney Bowe,

"perceived as a necessity the appeasing of a difficult client,

as [L.W.] most certainly was."

      ¶35     The referee concluded that a public reprimand was an

appropriate sanction for Attorney Bowe's misconduct.

      ¶36     This court will affirm a referee's findings of fact

unless they are found to be clearly erroneous, but we review the

referee's     conclusions      of    law    de    novo.       In    re    Disciplinary
Proceedings Against Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71,

740 N.W.2d 125.         We    determine         the      appropriate         level    of

discipline     independent      of    the       referee's     recommendation,          but

benefitting from it.           In re Disciplinary Proceedings Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶37     There is no showing that any of the referee's findings

of    fact,     which    are    largely          derived     from        the    parties'

stipulation, are clearly erroneous, so we adopt them.                            We also


                                           10
                                                                          No.     2020AP131-D



adopt     the    referee's       conclusions       of    law    with    respect       to    the

alleged misconduct.

      ¶38       With respect to the sanction, we agree that a public

reprimand is an appropriate sanction.                      While no two cases are

preciously identical, we find that Public Reprimand of Kristin

Schrank,         No.     2018-08        (electronic             copy      available         at

https://compendium.wicourts.gov/app/raw/003045.html) is somewhat

analogous.        Attorney Schrank was an assistant district attorney.

Her responsibilities included answering questions and assisting

law enforcement during non-business hours.                        While working at a

different part-time job, Attorney Schrank asked a friend, who

was   a    former      assistant      district      attorney        but    who       was   not

authorized to answer the duty district attorney phone at that

time, to respond to any calls from law enforcement.

      ¶39       During that time, officers from a police department

attempted        to    contact      Attorney      Schrank       about     an     arrestee's

refusal to consent to a blood draw following an operating while

intoxicated       arrest     with    injuries.           Attorney      Schrank's       friend
answered the call and advised the officer to obtain a search

warrant.         The friend represented himself as an intern at the

district        attorney's    office       and    gave    the    name     of    an    intern.

Attorney Schrank subsequently appeared in court on the matter

and dismissed the case without providing any reason.                              Following

an    investigation          into    her     conduct,          Attorney        Schrank      was

convicted of misdemeanor attempted misconduct in public office.

Her personal interest presented a conflict of interest.                                    Like
Attorney Schrank, Attorney Bowe made poor decisions in writing
                                             11
                                                  No.   2020AP131-D



checks to potential witnesses in L.W.'s case, which ultimately

created a conflict of interest that impacted the administration

of justice.   A public reprimand is warranted.

    ¶40   IT IS ORDERED that Ann T. Bowe is publicly reprimanded

for her professional misconduct.

    ¶41   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Ann T. Bowe shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which total $6,482.86

as of September 1, 2020.




                                12
    No.   2020AP131-D




1